Title: To Benjamin Franklin from Thomas Cushing, Sr., 30 October 1777
From: Cushing, Thomas Sr.
To: Franklin, Benjamin


Sir
Boston October 30 1777
This will be handed you by Mr. Jona. Loring Austin, son to my worthy Freind Benja. Austin Esq. one of the Council of this State, A young Gentleman of good Character. I beg leave to recommend him to your favourable Notice, and any Service you may do him during his stay in France shall be gratefully acknowledged. I heartily Congratulate you upon the Success of the American Arms in the Northern Department. It is a very Important Victory and must be attended with very happy Effects, however as I have wrote you upon this Subject already, as one of a Committee of Council appointed to Correspond with the Commissioners of the United States in France, I shall not Enlarge: Our News from the Southward is not discouraging, as you will perceive by the Letters that have been transmitted you by the Committee of Council. By an Express Arrived from York Town in Pensylvania the last Evening the Council received a Letter from Congress directed to yourself and the other Commissioners, which is committed to the Care of Mr. Jona. Loring Austin, who will deliver it to you. The Express says, Genl. How and his army are in Philadelphia and by what can be Collected from their Actions, it is conjectured, they are preparing for a retreat. Genl. Washington and his army is at Germantown or thereabouts and has sent a large detachment of his Army on the other side the Scuykill to Cut off How’s retreat, that the Enemy have made divers Attempts with their Ships to get up the River Delaware but have always met with a repulse, but have not lost any number of Ships as has been reported. If Lord How cannot force his way up the river to Philadelphia I think Genl. How and his Army must be in a very crical Situation. Pray be so kind as to favor us with the News on your Side the Water. What Effects will Genl. Gates’ Success over Burgoyne and his Army have in England? Will they hesitate a Moment now to determine whether Americans will fight or not? Will they not think of some terms of Settlement before it is too late? or will they chuse entirely to lose the Trade and all Connections with the States of America? What will the Courts of Europe say upon this great Event? Will France and Spain any longer Hesitate Whether or not they shall Consider us as deserving and having a place among the Acknowledged Nations of the World? Will they any Longer doubt whether they shall Acknowledge us as independent States and freely avail themselves of our Trade and think it worth their Protection? I should be glad to be favour’d with your Sentiments upon this Subject: I remain with great respect Your most humble Servant
Thomas Cushing
Inclosed you have some of the latest Papers.Honble Benjamin Franklin Esqr.
 
Addressed: The Honourable / Benjamin Franklin Esqr / at Paris / Favoured by Mr. Austin
